DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
 	The drawings are objected to because in Fig 1’ it is unclear what constitutes obturator 15.  Examiner assumes the exploded view is of valve group 10.  It is unclear what is and is not obturator 15.  
 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the retainer in at least claims 21, 22 and 28 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 16 and 17 are objected to because of the following informalities:  Claim 16, line 14 recites “the exchanger mouth”, it should be --the at least one exchanger mouth--.  Claim 17, lines 2/3 has similar issues.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 17 recites the limitation "the secondary exchanger opening" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-26 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Jainek, U.S. Patent Publication 2013/0153475 in view of Girondi, WO 2012028914.

As per claims 16 and 30, Jainek discloses a valve group (24) [thermostat unit] housable in a duct (22) [valve chamber] of an oil filtering assembly (10) for filtering a predefined quantity of oil of an engine of a vehicle (para [0002]), said assembly (10) comprises a heat exchanger (12), an oil filtering device (14) and a support body (26) [housing], the support body (26) being fixable to the engine comprising said duct (22), said duct has at least one inlet mouth (28) through which oil flows from the engine and at least one outlet mouth through which the oil flows towards the filtering device (14) (para [0027]), and has on a side wall which delimits said duct (22), at least one exchanger mouth (32) through which the oil flows into the exchanger (12) (fig. 3);
 	 wherein the valve group (24) extends in length along an axis (fig. 2).
Jainek does not disclose a valve body which extends along the axis axially fixed to the support body;
 an obturator extending along the axis fitted axially movably on the valve body, comprising: a primary obturator opening and a secondary obturator opening axially spaced from each other through which the oil flows towards the heat exchanger when positioned respectively facing the exchanger mouth, in a first operating configuration and a third operating configuration; a filter opening through which the oil flows towards the filtering device when the obturator is placed in a second operating configuration and/or in a venting configuration; means for obturator positioning and moving comprising: a temperature sensitive device engaging the obturator to guide the obturator, depending on oil temperature, into an axial position corresponding to the second operating configuration or the third operating configuration;
 a pressure sensitive device suitable to keep the obturator in an axial position corresponding to the first operating configuration and to allow movement of the obturator, depending on oil pressure, in an axial position corresponding to the venting configuration.
 	However, Girondi in his Thermostat Valve invention teaches a valve body (2, 6) (fig. 1); an obturator (4) (fig. 2) on the valve body (2, 6); including 

 	a filter opening (fig. 7) through which the oil flows towards the filtering device (106) when the obturator is placed in a second operating configuration (P. 12, line 27 to p. 13, line 3) and/or in a venting configuration (Examiner interprets the filter opening to provide flow towards the filtering device even though the filter is shown in a remote location in fig. 7);
 	means for obturator positioning and moving (3, 31, 32) [heat sensitive unit, casing, mobile stem] including a temperature sensitive device (3) engaging the obturator (4) to guide the obturator (4), depending on oil temperature, into an axial position corresponding to the second operating configuration or the third operating configuration;
 	a pressure sensitive device (6, 7, 2, 25, 26, 66) [body, thrust means, body, holed cover, surface, abutting element] suitable to keep the obturator in an axial position corresponding to the first operating configuration (p. 12, lines 21-26) and to allow movement of the obturator (4), depending on oil pressure, in an axial position corresponding to the venting configuration.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the invention of Jainek with valve group listed above, as taught by Girondi, for the purpose of providing a valve body that enables deviation of flow according to temperature and pressure of the oil. 

As per claim 17, Jainek and Girondi as set forth above, Jainek as modified, disclose the third operating configuration (p. 12, lines 7-20) identifies a third minimum operating configuration (p. 12, lines 15-20), in which the exchanger mouth and the secondary exchanger opening (24) are partially facing each other, and a third maximum operating configuration (p. 12, lines 7-14) in which the exchanger mouth and the 

As per claim 18, Jainek and Girondi as set forth above, Jainek as modified, disclose the temperature sensitive device (3) is housed on the valve body comprising, distally from the valve body, a control portion (32), engaging the obturator (4), which changes a shape of the temperature sensitive device (3) along the axis depending on the oil temperature.

As per claim 19, Jainek and Girondi as set forth above, Jainek as modified, disclose the temperature sensitive device (3) comprises a stopper protrusion (41, 42, 43) [tract] having a radial extension, suitable to engage the obturator in the first operating configuration and to engage the pressure sensitive device (3) in the third operating configuration to prevent passage of oil towards the filter opening.

As per claim 20, Jainek and Girondi as set forth above, Jainek as modified, disclose the temperature sensitive device (3) contains a wax body of changeable shape (p. 7, lines 12-19).

As per claim 21, Jainek and Girondi as set forth above, Jainek as modified, disclose the pressure sensitive device (6, 7, 2, 25, 26, 66) acts with the valve body (2, 6), with the obturator (4) and with the temperature sensitive device (3) comprising a retainer (43) [tract] housed in a proximal position, engaging the valve body (2, 6) and the obturator (4) to keep the obturator in the first operating configuration, and to allow the movement of the obturator into the venting configuration when stressed by action of the pressurized oil (p. 13, line 14 to p. 14, line 2).

As per claim 22, Jainek and Girondi as set forth above, Jainek as modified, disclose the retainer (43) comprises a retention portion (near bottom of spring, fig. 2) integrally connected to the obturator (4) and an elastic retention body (5) placed between the retention portion and the valve body (2, 6) to exert upon the retention portion and the valve body an axial thrust action in the proximal direction (fig. 2).

As per claim 23, Jainek and Girondi as set forth above, Jainek as modified, disclose the elastic retention body (5) is a helical spring operating between the retention portion (near bottom of spring, fig. 2) and the valve body (2, 6) (fig. 2).

As per claim 24, Jainek and Girondi as set forth above, Jainek as modified, disclose the pressure sensitive device (6, 7, 2, 25, 26, 66) comprises an engagement device (fig. E-1) housed in a distal position, engaging the valve body (2) and the obturator (4) and/or the temperature sensitive device to keep the obturator (4) in the third operating configuration, and permit the movement of the obturator (4) into the venting configuration when stressed by action of the pressurized oil (P. 13, line 14 to p. 14, line 2).
 	Examiner interprets the venting configuration to be the same as the by-pass configuration directing oil to the remote oil filter (106).

As per claim 25, Jainek and Girondi as set forth above, Jainek as modified, disclose the engagement device (fig. E-1) comprises an abutment element (fig.E-1) suitable to engage the obturator (4) and/or the temperature sensitive device (3) and an elastic thrust body (7) placed between the abutment element (fig. E-1) and the valve body (2) to perform on the abutment element (fig. E-1) and the valve body (2) an axial thrust action in the distal direction. 

As per claim 26, Jainek and Girondi as set forth above, Jainek as modified, disclose the elastic thrust body (7) is a helical spring operating between the abutment element (66) and the valve body (2).

As per claim 28, Jainek and Girondi as set forth above, Jainek as modified, disclose the retainer (25, 26, 66) comprises a retention portion (fig. E-1) integrally connected to the obturator (4) and an elastic retention body (5) placed between the retention portion (fig. E-1) and the valve body (2, 6) to exert upon the retention portion (fig. E-1) and the valve body (2, 6) an axial thrust action in the proximal direction; and wherein the elastic retention body (5) is less yielding than the elastic thrust body (7).

    PNG
    media_image1.png
    506
    365
    media_image1.png
    Greyscale


As per claim 29, Jainek and Girondi as set forth above, Jainek as modified, disclose the valve group (24) is insertable and removable as a cartridge from inside the duct (22).


Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or suggest a valve group housable in a duct of an oil filtering assembly for filtering a predefined quantity of oil of an engine of a vehicle, said assembly comprises a heat exchanger, an oil filtering device and a support body, an obturator; a primary obturator opening and a secondary obturator opening axially spaced from each other through which the oil flows towards the heat exchanger when positioned respectively facing the exchanger mouth, in a first operating configuration and a third operating configuration; a filter opening through which the oil flows towards the filtering device when the obturator is placed in a second operating configuration and/or in a venting configuration; a temperature sensitive device; a pressure sensitive device suitable to keep the obturator in an axial position corresponding to the first operating configuration and to allow movement of the obturator, depending on oil pressure, in an axial position corresponding to the venting configuration; a pressure sensitive device suitable to keep the obturator in an axial position corresponding to the first operating configuration and to allow movement of the obturator, depending on oil pressure, in an axial position corresponding to the venting configuration, wherein the pressure sensitive device comprises the engagement device, the engagement device comprises an abutment element suitable to engage the obturator and/or the temperature sensitive device and an elastic thrust abutment element is suitable, in the first operating configuration, in the second operating configuration and in the venting configuration to externally engage the obturator wall which comprises an abutment step and, in the third operating configuration, to be engaged internally by a stopper protrusion of the temperature sensitive device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139.  The examiner can normally be reached on 8:00 am to 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654